Citation Nr: 1122585	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  06-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to July 13, 2005, and as 20 percent disabling therefrom.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as generalized anxiety disorder, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Board remanded this case for further development.  

The issue of entitlement to service connection for an acquired psychiatric disability, claimed as generalized anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric testing shows that prior to the July 13, 2005, VA audiology evaluation the Veteran had no worse than Level IV hearing in the right ear and Level II hearing in the left ear.

2.  The July 13, 2005, VA audiology evaluation reflects Level V hearing in both ears; no subsequent testing reflects overall audiometric results any worse than those shown in July 2005.


CONCLUSION OF LAW

1.  The schedular criteria for a compensable disability rating for bilateral hearing loss have not been met prior to July 13, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The schedular criteria for an evaluation in excess of 20 percent for bilateral hearing loss as of July 13, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's bilateral hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to that claim.

In compliance with the Board's February 2008 remand, a February 2009 letter requested that the Veteran provide the names and addresses of all health care providers who have treated or evaluated him for either claimed disability since October 2003 and, if necessary, to provide the appropriate releases so that the identified records could be obtained.  Thus VA has complied with the February 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Hearing Loss Claim

The April 2005 rating decision at issue granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective December 23, 2003.  The Veteran appealed that evaluation.  In a September 2009 rating decision, the Appeals Management Center (AMC) increased this evaluation to 20 percent, effective July 13, 2005, thereby staging the rating.  The Board must evaluate this claim in its entirety to determine whether this or an alternately staged evaluation is most appropriate.  See Fenderson v. West, 12 Vet. App 119 (1999).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated under Diagnostic Code 6100, with evaluations ranging from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  38 C.F.R. § 4.85(a).

In an October 2003 letter, the Veteran's private physician noted severe acoustic trauma, diagnosed higher frequency hearing loss in both ears and stated that the Veteran would benefit from hearing aids.  The attached graphic representation of the audiometric findings is poorly copied and missing the y-axis, which represents the decibel level.  Despite this, the notes accompanying the graph state that the Veteran's hearing was within normal limits through the 1000 hertz level, which
depicted a mark for both ears in between the fourth and fifth vertical line of the chart.  Under Hensley v. Brown, 5 Vet. App. 155 (1993), the pure tone threshold for normal hearing is from 0 to 20 decibels.  Thus, the Board concludes that the fifth vertical line would be 20 decibels (because any higher and the chart would not indicate normal hearing at 1000 hertz).  Moreover, it can be seen that the increments on the y-axis are in multiples of 10, because the final zeroes are visible.

Based on the above, the Board interprets this graph to show:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
55
65
45
LEFT
15
40
60
80
48.75 (49)

There is no indication on whether the Maryland CNC speech discrimination test was used, but a bilateral score of 100 percent was given for speech audiometry.  In any event, if such test was used, the results would yield Level I hearing in both ears, which translates to a noncompensable evaluation when 38 C.F.R. § 4.85, Table VII, is applied.  

In January 2004, a VA audiometric consult indicated an average pure tone threshold of 47.5 in the right ear and 42.5 in the left ear.  Speech recognition was 76 percent in the right ear and 84 percent in the left ear.  Thus, under 38 C.F.R. § 4.85, Table VI, the Veteran had Level III hearing loss in the right ear and Level II hearing loss in the left ear.  This results in a noncompensable evaluation under Table VII.

In February 2005, the Veteran underwent a VA audiology examination in conjunction with this claim.  At that time, his pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
50
70
65
50
LEFT
10
50
65
65
47.5 (48)

Speech recognition was 76 percent in the right ear and 84 percent in the left ear. 

Under Table VI, the right ear is assigned Roman numeral "IV" and the left ear is assigned Roman numeral "II."  

A July 13, 2005 VA audiology evaluation noted his pure tone threshold levels as:



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
80
70
56.25 (56)
LEFT
10
60
75
65
52.5 (53)

Speech recognition was 72 percent in both ears. 

Under Table VI, the both ears are assigned Roman numeral "V."  Under Table VII, if both ears are rated "V," then a 20 percent rating is warranted.  See 38 C.F.R. § 4.85.  Again, a 20 percent evaluation is in effect from this point forward.  

A VA Audiology consult in May 2008 noted moderate to severe sensorineural hearing loss (SNHL) in right ear, moderately-severe to severe SNHL in left ear, and word recognition of 92 percent for both (though the actual numeric results were not provided).  These records also note that hearing aids were provided by private physician.

A November 4, 2009 VA audiology evaluation noted his pure tone threshold levels as:



HERTZ



1000
2000
3000
4000
Average
RIGHT
5
50
75
70
50
LEFT
10
60
70
70
52.5 (53)

Speech recognition was 92 percent in the right ear and 88 percent in the left ear. 

Under Table VI, the right ear is assigned Roman numeral "I" and the left ear is assigned Roman numeral "II."  Under Table VII, if the poorer ear is rated "II" and the better ear is rated "I," then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

In evaluating all of the above audiometric findings, the Board has considered the special provisions of 38 C.F.R. § 4.86(a) and (b), for exceptional patterns of hearing loss.  However, the audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.  

In sum, prior to the July 2005 evaluation, there is no evidence of hearing impairment sufficient to warrant a compensable disability evaluation.  The evidence of record shows a decline in hearing acuity over the years.  However, a compensable level of hearing impairment was not shown prior to the July 2005 evaluation.  Thus a compensable percent evaluation is not warranted for the portion of the rating period prior to July 13, 2005.  

Similarly, the objective findings from July 13, 2005, onward fail to support an evaluation in excess of 20 percent.  Indeed, evaluations performed subsequent to July 2005 demonstrate less impairment in auditory acuity.  

Thus, prior to July 13, 2005, the Veteran is not entitled to a compensable evaluation for his service-connected bilateral hearing loss.  From July 13, 2005, he is not entitled to a rating in excess of the 20 percent already assigned.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hearing loss but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In his correspondence with VA, the Veteran has not alleged that he is unemployable.  In a January 2004 outpatient note, the Board reported that he had lost several jobs due to difficulty concentrating because of his hearing loss.  VA treatment records from August 2009 indicate that the Veteran is employed.  Therefore, while the record shows some occupational impairment due to this disability, the Veteran has not asserted, nor has the record raised, the issue of unemployability due to service connected disabilities.  Consideration of TDIU is therefore not warranted. 


ORDER

Entitlement to a compensable evaluation prior to July 13, 2005, for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent from July 13, 2005, for bilateral hearing loss is denied.


REMAND

With respect to the anxiety disorder claim, additional development is required, for the reasons discussed below.

The Veteran has alleged that he has a current acquired psychiatric disability, characterized by anxiety, that is due to his service-connected bilateral hearing loss.  In this regard, the February 2008 Board remand instructed the RO to provide notice as to the secondary service connection claim.  While a notice letter was issued in February 2009 which correctly characterized the issue, the body of that communication did not include the criteria relating to secondary service connection.  As such, substantial compliance with the remand instructions has not been achieved and corrective notice is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, it is noted that the Veteran underwent a VA psychiatric examination in February 2005.  At that time, the examiner opined that the Veteran did not meet the criteria for either a mood disorder or an anxiety disorder and found that his emotional responses to stressors such as his hearing loss were brief and expectable reactions.  

In April 2009, a VA psychiatrist diagnosed the Veteran with chronic adjustment disorder with anxious mood, which was not a disability considered by the February 2005 examiner.  To the extent that this current disability may be associated with the Veteran's service connected bilateral hearing loss, a VA medical examination and opinion regarding whether a nexus exists between any current acquired psychiatric disability and the service-connected bilateral hearing loss is necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice specifically addressing how to substantiate a claim of secondary service connection.  Such notice should also apprise the Veteran of the division of responsibilities between VA and a claimant in developing an appeal, and should explain how VA assigns disability ratings and effective dates. 

2.  Schedule the Veteran for a VA mental health examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any acquire psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  Specifically, the VA examiner should identify all psychiatric diagnoses.  Then, for each diagnosis, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's military service or is proximately due to or aggravated by his service-connected bilateral hearing loss.  "Aggravation" in this context means a permanent worsening of the disability beyond its natural progression.

Any opinion should be accompanied by a clear  rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.  

3.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


